DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 3 the recitation of “…the composition self acidifies…” is not clear. The phrase “…self acidifies…” is indefinite since the metes and bounds are not clearly set forth in the instant claim; for example it is not clear if ingredient(s) added to the composition promotes acidity; if the cited ingredients promotes the acidity, hence the claim is indefinite. 
Claim 4-15 are also rejected since the claims depended upon rejected claim 3. 
Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 17 and 18 are rejected under 35 U.S.C. 102(a)(1)(a) as being anticipated by Newman (US 2006/0134300 A1).
Regarding claim 1, 5, 6, 17 and 18, Newman discloses a caffeine-containing beverage, coffee (composition) (‘300, [0001], [0033]-[0034]) comprising nutritional additives including schisandra (‘300, [0057]-[0058], claim 6). It was well known in the art beverage, coffee is a brew product (infusion) from roasted coffee beans steeped with water. Additionally, the roasted coffee beans are well known obtained from coffee cherries (caffeine-containing fruit). With respect to claim 18, Newman discloses customers (subject) to enjoy (consume) the caffeine-containing beverage, coffee (composition) (‘300, [0001], [0033]-[0034]) comprising the schisandra and coffee as a functional energy drink for effective in inducing alertness (‘300, claim 1).
Regarding claim 2, Newman discloses the caffeine-containing beverage, coffee (composition) does not contain artificial flavors, artificial sweeteners or artificial preservatives (‘300, claim 1). 
Regarding claim 3 and 4, the recitation of “the composition self acidifies” in claim 3 and “…to a pH  of about 3 to about 5…” in claim 4; is considered a functional limitations of the claimed product; hence it has been held that where the claimed and prior art products are identical or substantially identical in structure or are produced by identical or substantially identical process, a prima facie case of either anticipation or obviousness will be considered to have been established over functional limitation that stem from the claimed structure (product). The prima facie case can be rebutted by evidence showing that the prior art products do not necessarily possess the characteristics of the claimed products. In re Best, 195 USPQ 430, 433 (CCPA 1977), In re Spade, 15 USPQ2d 655,1658 (Fed. Cir. 1990). Newman discloses same ingredients in the caffeine-containing beverage, coffee (composition) (‘300, [0001], [0033]-[0034]) comprising the schisandra (‘300, [0057], claim 6) hence it is expected to have . 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-15 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2006/0134300 A1).
Regarding claim 10, 11 and 15, Newman discloses the claimed invention as discussed above. Newman discloses the nutritional additives including honey (natural sweetener) (‘300, [0044], claim 2). Newman is silent on an amount of the honey (natural sweetener) (‘300, [0044], claim 2) of about 6% (w/w) as cited in claim 10 and about 2 grams of sugar as cited in claim 15. However, it would have been well in the preview of one of ordinary skill in the art to optimize sweetness flavor with the honey (natural sweetener) including the cited amount in Newman’s beverage (composition) as a matter of personal preference for a desired sweetness, absent a clear and convincing argument or evidence to the With respect to claim 11, Newman discloses the nutritional additives including sweeteners, the honey (natural sweetener) (‘300, [0044], claim 2). Newman does not explicitly discloses the sweeteners includes maple syrup (‘300, [0044]-[0045]), however, maple syrup was well known in the prior art of beverage, it would have been obvious to one of ordinary skill in the art to use commercially available maple syrup in Newman’s beverage as a matter of preference for a desired flavor profile in the finished beverage. 
Regarding claim 12 and 13, Newman discloses the claimed invention as discussed above. Newman does not discloses an amount of caffeine in the beverage, coffee. However, it would have been obvious to one of ordinary skill in the art to adjust the amount of the coffee containing caffeine in a desired amount, including the cited caffeine amounts for a desired flavor coffee profile in a finished beverage,  absent a clear and convincing argument or evidence to the contrary.  
  Regarding claim 14, Newman discloses the claimed invention as discussed above. Newman does not discloses an amount less than about 15 calories in an ounce of the beverage, coffee. However, Newman clearly teaches the sweeteners including aspartame which is known to contribute zero calories (‘300, claim 2). It would have been obvious to one of ordinary skill in the art to use the sweeteners including aspartame which is known to contribute zero calories (‘300, claim 2) in Newman’s beverage to provide a desired calories content. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2006/0134300 A1) as applied to claim 3 above, and further in view of Brucker (US 2005/0031761 A1).
Regarding claim 7, Newman disclose the nutritional additives including herbal additives (‘300, claim 6). Newman is silent on the herbal additives including fenugreek. However, Brucker et al. (Brucker) discloses a functionalized coffee composition (‘761, Abstract) comprising herbs including fenugreek (‘761, [0015]) to provide beneficial qualities (‘761, [0016]). Newman and Brucker are of the same field of . 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2006/0134300 A1) as applied to claim 3 above, and further in view of Ref. U. 
Regarding claim 8, Newman disclose the nutritional additives including herbal additives (‘300, claim 6) wherein the herbal additives includes spices cinnamon and turmeric (‘300, [0057]).  Newman is silent on the herbal additives, spices to include cardamom. However, Ref. U discloses roasted coffee composition (Ref. U) comprising cardamom as successful and known combination.  Newman and Ref. U are of the same field of endeavor of coffee composition comprising herbal additives, including spices. It would have been obvious to one of ordinary skill in the art to be motivated to use Ref. U’s cardamom in in Newman’s composition to provide a desired flavor profile.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2006/0134300 A1) as applied to claim 3 above, and further in view of Brucker (US 2005/0031761 A1) and Ref. U.
Regarding claim 9, Newman disclose the nutritional additives including herbal additives (‘300, claim 6). Newman is silent on the herbal additives including fenugreek. However, Brucker et al. (Brucker) discloses a functionalized coffee composition (‘761, Abstract) comprising herbs including fenugreek (‘761, [0015]) to provide beneficial qualities (‘761, [0016]). Newman and Brucker are of the same field of endeavor of coffee composition comprising herbal additives. It would have been obvious to one of ordinary skill in the art to be motivated to use Brucker’s herbal additives, fenugreek in Newman’s composition to provide beneficial qualities (‘761, [0016]) as taught by Brucker. Additionally, ]). Newman .

Claim 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Newman (US 2006/0134300 A1) and in view of Brucker (US 2005/0031761 A1) and Ref. U.
Regarding claim 19 and 20, Newman discloses a method of making a caffeine-containing beverage, coffee (composition) (‘300, [0001], [0033]-[0034]) comprising nutritional additives including schisandra (‘300, [0057]-[0058], claim 6). It was well known in the art beverage, coffee is a brew product (infusion) from roasted coffee beans steeped with water (aqueous solution) to obtain a brewed coffee composition. Additionally, the roasted coffee beans are well known obtained from coffee cherries (caffeine-containing fruit). Newman discloses customers (subject) to enjoy (consume) the caffeine-containing beverage, coffee (composition) (‘300, [0001], [0033]-[0034]) comprising the schisandra and coffee as a functional energy drink for effective in inducing alertness (‘300, claim 1).
Newman discloses the nutritional additives including sweeteners, the honey (natural sweetener) (‘300, [0044], claim 2). Newman disclose the nutritional additives including herbal additives (‘300, claim 6). Newman is silent on the herbal additives including fenugreek. However, Brucker et al. (Brucker) discloses a functionalized coffee composition (‘761, Abstract) comprising herbs including fenugreek (‘761, [0015]) to provide beneficial qualities (‘761, [0016]). Newman and Brucker are of the same field of endeavor of coffee composition comprising herbal additives. It would have been obvious to one of ordinary skill in the art to be motivated to use Brucker’s herbal additives, fenugreek in Newman’s composition to provide beneficial qualities (‘761, [0016]) as taught by Brucker. Additionally, ]). Newman 
 With respect to claim 20, Newman does not explicitly discloses the sweeteners includes maple syrup (‘300, [0044]-[0045]), however, maple syrup was well known in the prior art of beverage, it would have been obvious to one of ordinary skill in the art to use commercially available maple syrup in Newman’s beverage as a matter of preference for a desired flavor profile in the finished beverage. 
Allowable Subject Matter
Claim 16 is allowed.
The following is a statement of reasons for the indication of allowable subject matter:  no prior art of record teaches a composition consisting with the cited material as in claim 16, wherein the composition does not include additional materials, other than the cited material in the composition of claim 16.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG THI YOO whose telephone number is (571)270-7093.  The examiner can normally be reached on M-F, 7AM to 4PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIK KASHNIKOW can be reached on (571)270-3475.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HONG T YOO/Primary Examiner, Art Unit 1792